Assignment




KNOW ALL BY THESE PRESENTS:




MCT Holding Corporation, a Nevada corporation (the “Company”), having a mailing
address of 4685 South Highland Drive, Salt Lake City, Utah  84117, in
consideration of the payment in full of a Preorganization Subscription Agreement
to purchase 1,000 shares, amounting to all of the issued and outstanding voting
securities of MCT Tan Incorporated, a Utah corporation and wholly-owned
subsidiary of the Company (“Subsidiary”), and the delivery of such shares, the
receipt and sufficiency of which are hereby acknowledged, has assigned and does
hereby assign to Subsidiary, its successors, assigns and legal representatives,
subject to all current liabilities of the Company that are in any way related to
such assets and business, all of the Company’s current assets and business of
any type or nature whatsoever, including good will, except the Company’s
website, MalibuTanningEquipment.yolasite.com., which will presently be changed
to reflect that such website is “under construction,” with the exception of the
Company’s requirements to display its financial statements in XBRL format, while
Subsidiary designs content for a new website and acquires a new domain name.




MCT HOLDING CORPORATION.










Dated: 12/19/11

By /s/Travis T. Jenson

     Travis T. Jenson, President










MCT TAN INCORPORATED.










Dated: 12/19/11

By /s/Travis T. Jenson

     Travis T. Jenson, President






